



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. White, 2020 ONCA 518

DATE: 20200824

DOCKET: C68424

Roberts, Miller and Trotter
    JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Maurice White

Appellant

Maurice White, acting in person

Michael Fawcett, for the respondent

Heard: in writing

On appeal
    from the sentence imposed by Justice Joe P.P. Fiorucci of the Ontario Court of
    Justice on June 17, 2020.

REASONS
    FOR DECISION

[1]

The appellant pled guilty to one count of break
    and enter under ss. 348(1)(a) and 463 of the
Criminal Code
. He was
    sentenced to a short custodial sentence, followed by 12 months probation, and
    subject to various ancillary orders. His appeal is limited to the lifetime weapons
    prohibition order made under s. 109(2)(b) of the
Code
. He says that
    the order prevents him from hunting for food.

[2]

The Crown concedes that the appeal should be
    allowed, and the s. 109 order set aside in the unique circumstances of this
    case.

[3]

We agree that the Crowns concession is
    reasonable. According to the agreed statement of facts that formed the basis
    for the appellants guilty plea, the appellant attempted the break and enter in
    an intoxicated confusion to speak to someone, with no intent to commit theft,
    and no weapons or violence against anyone were used. In these circumstances,
    the s. 109 order was not mandatory and can be set aside on consent.

[4]

Accordingly, order to go setting aside on
    consent the s. 109(2)(b) order dated June 17, 2020. All other provisions of the
    appellants conviction and sentence remain unchanged.

L.B.
    Roberts J.A.

B.W.
    Miller J.A.

Gary
    Trotter J.A.


